Motion to resettle order of October 15, 1965 granted. The exclusion from the retrial of the issue as to the alleged malpractice of the physician was determined to be required on the law and the facts and not as a matter of discretion. The objection raised by defendant directed towards a possible avoidance by plaintiffs of the requirement for the filing of a stipulation for judgment absolute does not justify denial of the relief sought ■by plaintiff. Whether the jurisdictional requirements for an appeal to the Court of Appeals will have been complied with is for that court to determine at an appropriate time. Settle order on notice. Concur — Rabin, J. P., McNally, Eager, Steuer and Staley, JJ.